Name: Commission Implementing Regulation (EU) NoÃ 1203/2011 of 18Ã November 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: communications;  tariff policy
 Date Published: nan

 23.11.2011 EN Official Journal of the European Union L 305/12 COMMISSION IMPLEMENTING REGULATION (EU) No 1203/2011 of 18 November 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A set put up for retail sale consisting of:  apparatus A: a wireless transmitter for audio/video signals (television) with a built-in wireless receiver for radio remote control signals incorporating an infrared transmitter and two separate antennas, and  apparatus B: a wireless receiver for audio/video signals (television) with a built-in wireless transmitter for radio remote control signals incorporating an infrared receiver and two separate antennas. The set is designed for transmission of an audio/video signal from an external source such as a satellite receiver or a DVD player connected to apparatus A, to another audio/video apparatus such as a monitor or a television set connected to apparatus B, within a range of 400 m. The audio/video signals transmitted from apparatus A to apparatus B at a frequency of 2,4 GHz are in the form of television signals. The signals transmitted from apparatus B to apparatus A at a frequency of 433 MHz are initiated by an infrared remote control device. These signals function independently of the signals for audio/video transmission. The remote control device is used for controlling the external source connected to the audio/video transmitter (apparatus A). (1) See image 8528 71 99 Classification is determined by General Rules 1, 3(c) and 6 for the interpretation of the Combined Nomenclature, Note 3 to Section XVI and by the wording of CN codes 8528, 8528 71 and 8528 71 99. The principal function of apparatus A is the transmission of audio/video signals (television) as described in heading 8525 (see Note 3 to Section XVI). The principal function of apparatus B is the reception of television signals, as described in heading 8528. The transmission of signals coming from the remote control device is of a secondary nature (see Note 3 to Section XVI). Given the functions performed by apparatus A and apparatus B, the intended use of the set is the transmission and reception of television. The product is a set within the meaning of General Interpretative Rule (GIR) 3(b), consisting of a transmission apparatus of heading 8525 and a television reception apparatus of heading 8528. Given that neither component gives the set its essential character, classification by virtue of GIR 3(b) is excluded. Since the set cannot be classified by application of GIR 3(a) or 3(b), it is to be classified, by application of GIR 3(c), under CN code 8528 71 99 as other reception apparatus for television not designed to incorporate a video display or screen. (1) The image is purely for information.